The submission in this case was upon motion and merits.
The motion was to strike the bill of exceptions as a violation of rule 32 of circuit and inferior court practice. The earlier decisions are cited in Michie's Code of 1928, p. 1939. The rule has been enforced by the recent decisions of Turner v. Thornton, 192 Ala. 98, 68 So. 813; Collins v. Vaughn Realty Co., 217 Ala. 605, 117 So. 55; Harris et al. v. Carter et al., 220 Ala. 444, 125 So. 608; Most Worshipful Grand Lodge of Ancient Free  Accepted Masons of Alabama (colored) v. Callier, 224 Ala. 364, 140 So. 557; Gassenheimer Paper Co. v. Marietta Paper Manufacturing Co., 127 Ala. 183, 28 So. 564.
This bill of exceptions is a violation of the rule, and is stricken under the terms thereof.
The motion is granted and the bill of exceptions is stricken. No other questions are presented for review as to the record proper, and the judgment is affirmed.
Motion granted; affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.
                              On Rehearing.